DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1-3 of the specification, 
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Utoh et al. (2020/0162627) is a general background reference covering an image processing apparatus, an image processing system, an image processing method, and a Web browser program.
Utoh et al. (2016/0094748) is a general background reference covering an information processing system, an image processing apparatus and an information processing method.

Asakimori et al. (10,416,940) is a general background reference covering image processing apparatus installed with a web browser that includes circuitry and an image processing device. The circuitry interprets content obtained from a web server connected to the image processing apparatus via a network, displays a screen based on the interpreted content, requests the web server to process according to a user input on the displayed screen, and requests the image processing device to perform predetermined image processing.
Utoh (10,270,657) is a general background reference covering an image processing apparatus, a method for connecting the information processing apparatus to a cloud service, and a non-transitory recording medium.
Utoh (9,961,224) is a general background reference covering an information processing apparatus includes a moving body detector configured to detect approach of a moving body within a range of a predetermined detection distance, a status controller configured to restore, upon detection of the approach 
Yoshida et al. (9,817,463) is a general background reference covering an information processing apparatus includes a processor configured to shift to an energy saving mode in which predetermined functions are inactivated. The processor includes a detection unit that detects a shutdown operation in the energy saving mode of the information processing apparatus, an operation reception unit that displays, when the shutdown operation is detected, a screen in which a user is prompted to determine whether performance of a shutdown process is to be continued, the operation reception unit receiving an operation through the screen, and a shutdown unit that performs the shutdown process when an operation to continue performance of the shutdown process is received through the screen.
Watanabe et al. is a general background reference covering an image processing apparatus, a control method and a computer-readable recording medium storing a program for causing a computer to execute a process.

Utoh et al. (9,111,209) is a general background reference covering an image forming apparatus includes a reception part that receives, from a request part connected via a network, a power supply stop request that designates at least one power supply stop mode of a plurality of power supply stop modes for stopping the power supply in the image forming apparatus; a selection part that selects, when stopping the power supply in the image forming apparatus is not allowed in the designated at least one power supply stop mode, one or more power supply stop modes in each of which stopping the power supply in the image forming apparatus is allowed from the plurality of power supply stop modes; and a notification part that notifies the request part of the one or more power supply stop modes selected by the selection part.
Utoh et al. (8,913,262) is a general background reference covering an image forming apparatus configured to execute image forming process by using hardware resources. The image forming apparatus includes a processor that executes application software including an image forming process, the application software causing display of one or more display screens. The image forming apparatus includes a display processing unit configured to display one of the one or more display screens on a display, a memory configured to store in association with each display screen, a power status indicating whether each of the hardware resources should be provided power during display of the display 
Tsukahara et al. (8,897,662) is a general background reference covering an image forming apparatus includes an engine configured to perform image formation; an engine control unit configured to control the engine; an apparatus control unit configured to control the whole of the apparatus; a storage unit; and a state management unit configured to set the apparatus to a power-saving mode in which the apparatus control unit and the storage unit are supplied with power while the engine, and the engine control unit are not supplied with power when a main power supply is turned on. When the apparatus is set to the power-saving mode, the apparatus control unit reads out second engine information that represents a configuration of the engine from the storage unit and performs a start-up process on the apparatus control unit on the basis of the second engine information.
Utoh (8,713,341) is a general background reference covering an image processing apparatus and a control method for the image processing apparatus. In particular, embodiments of the present invention relate to an art of selecting a suitable one of plural energy saving modes. 
Utoh (8,578,197) is a general background reference covering an image processing apparatus includes a managing part to perform a first process to store 
Drawings
The drawing(s) filed on 07/07/220 are accepted by the Examiner.
Status of Claims
Claims 1-14 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“a first communicator configured to transmit” in claim(s) 1.
“an outputter configured to output” in claim(s) 1 and 14.
“an inputter configured to accept input” in claim(s) 1 and 14. 
“a second communicator configured to transmit” in claim(s) 1 and 14.
“a print data storage configured to store” in claim(s) 11.
“a read data storage configured to store” in claim(s) 11. 
“a setter configured to accept input” in claim(s) 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1: ‘a first communicator configured to transmit’ corresponds to Fig. 5 – element 16. The communicating unit 16 (an example of the first communicator) connects the service providing system 10 to the network and transmits and receives various kinds of information. For example, the print data of a document selected by the user is transmitted to the apparatus 20, and the image data is received from the apparatus 20. Further, the image data is transmitted to an external system to request processing. The communicating unit 16 receives, from the first terminal apparatus 50, information relating to the setting of an application, and transmits and receives 
(b)	Claim(s) 1 and 14: ‘an outputter configured to output’ corresponds to Fig. 5 – element 23. The output unit 23 prints the print data transmitted from the service providing system 10. In some cases, printing may be referred to as outputting. The print data may be converted to Printer Description Language (PDL) by the servicing providing system 10, or by the apparatus 20, Applicant Pub ¶ [0107].
(c)	Claim(s) 1 and 14: ‘an inputter configured to accept input’ corresponds to Fig. 5 – element 24. The input unit 24 optically reads the document that is a sheet material such as paper and creates image data. Reading is also referred to as scanning, and sometimes image data is referred to as scan data. The document may include more than one page, Applicant Pub ¶ [0108].
(d)	Claim(s) 1 and 14: ‘a second communicator configured to transmit’ corresponds to Fig. 5 – element 25. The communicating unit 25 (an example of the second communicator) connects the apparatus 20 to the network and transmits and receives various kinds of information. For example, the print data is received from the service providing system 10, the document is read, and the generated image data is transmitted to the service providing system 10, Applicant Pub ¶ [0109].
(e)	Claim(s) 11: ‘a print data storage configured to store’ corresponds to Fig. 5 – element 11. The print data storage unit 11, the read data storage unit 12, and the processing method storage unit 13 of the storage unit 19 may not be held by the service providing system 10. For example, these storages may be on the cloud or may be on the external system 30 illustrated in FIG. 2. Private or public storage services (e.g., 
(f)	Claim(s) 11: ‘a read data storage configured to store’ corresponds to Fig. 5 – element 12. The read data storage unit 12 corresponds to a folder that is a delivery destination, and image data (read data) that is read and generated by the apparatus 20 is stored, Applicant Pub ¶ [0129].
(g)	Claim(s) 11: ‘a setter configured to accept input’ corresponds to Fig. 5 – element 18. The setting unit 18 accepts the settings relating to an application document printing service 601 (corresponding to the print workflow) and a simple application service 602 (corresponding to the read workflow) described later, from the first terminal apparatus 50. The setting unit 18 is a web server (setting site) that can be accessed by the first terminal apparatus 50 or the second terminal apparatus 60 through the web browser. The setting unit 18 accepts the input of the account information of the external system 30 a setting specifying the processing method storage unit, the print data storage unit, and the read data storage unit as the reference destination to be referenced when the print workflow and the read workflow are executed. The setting unit 18 may form a portion of the web application that constitutes various workflows. If a contract is made for a web application for various workflows to start being used by a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0212298 A1 Hama et al. (hereinafter referred to as “Hama”) in view of US 2016/0124690 A1 Kimura et al. (hereinafter referred to as “Kimura”).
With respect to claim 1, Hama discloses an information processing (Fig. 1 - A file management system 100) system comprising: 
a service providing system (Fig. 1 – element 130; file server corresponds to the  claimed limitation of service providing system); and 
an apparatus (Fig. 1 – 110 MFP corresponds to the claimed limitation of apparatus) that communicates with the service providing system via a network (Para [0028]; Fig. 1; wherein MFP 110 (i.e. apparatus) and a file server 130 (i.e. service providing system) communicable via network 140), 
wherein the service providing system (Fig. 1 – element 130; file server corresponds to the claimed limitation of service providing system) includes: a processing method storage (Para [0038]; wherein the file server 130 is an information processing apparatus that saves and manages various kinds of data files, such as scanned image data that is utilized by the MFP 110, by sorting them into a folder having a hierarchical structure), and 
wherein the apparatus includes (Fig. 1 – 110 MFP corresponds to the claimed limitation of apparatus): 
an outputter configured to output the output data received from the service providing system together with the identification information of the output data (Para [0043-0051]; Fig. 4 – wherein the information of the field that is read at step 404 and the tag that is specified at steps 401 and 402 are combined and a character string that is the target of encoding is created. In the example described above, the character string that is encoded is "FOLDER: Suzuki; FILENAME: A company delivery slip". At step 406, code image data is generated from the character string that is created at step 405. At step 407, the template image data that is generated at step 404 and the code image data that is generated at step 406 are combined, and thereby, print image data is generated. The generated print image data is transmitted to the MFP 110 via the transmission/reception unit 117 and is subjected to printing processing); 
an inputter (Para [0033]; whereon the scanner unit 114 generates image data by scanning a document that is set on a document table or an ADF. Hereinafter, image data of a document that is obtained by a scan is referred to as "scanned image data") configured to accept input of input data based on the output data output by the outputter together with the identification information of the output data (Para [0103 and 0104]; Fig. 9; wherein a flow of the processing to determine and save a sorting destination folder and a file name of the scanned image data that is generated in the flow in FIGS. 8A and 8B. At step 901, the control unit 111 acquires the code character string, which is obtained by decoding a code, from the decoding unit 116. In the example of the code indicated by the reference symbol 204 in FIG. 2, "FOLDER: Suzuki; FILENAME: A company delivery slip" is acquired as the code character string); and 
a second communicator configured to transmit (Fig. 1 – element 117; transmission reception unit), to the service providing system, the input data input by the inputter, to which the identification information of the output data is appended (Para [0111 and 0112]; Fig. 9 and Fig. 10A-10D; wherein at step 908, the control unit 111 determines whether the file name tag that is acquired at step 907 is included in the code character string that is acquired at step 901. In the case where the results of the determination indicate that the file name tag is included in the code character string, the processing proceeds to step 909. On the other hand, in the case where the file name tag is not included in the code character string, the processing proceeds to step 910. At step 909, the control unit 111 acquires the file name character string based on the file name tag. In the case of the present embodiment in which "FOLDER: Suzuki; FILENAME: A company delivery slip" is acquired as the code character string, the file name character string is "A company delivery slip" and the filename is "A company delivery slip), 
wherein the service providing system (Fig. 1 – element 130; file server corresponds to the claimed limitation of service providing system) performs a process on the input data by the processing method associated with the identification information of the output data appended to the input data (Para [0160 – 0168]; Fig. 15C; wherein the file server 130 processing the scanned image based on the encoded data).

Kimura, working in the same field of endeavor, recognizes this problem and teaches wherein the service provider (Fig. 4 – element 110 management server corresponds to the claimed ‘service provider) register a processing method in association with identification information of output data to be output by the apparatus (Para [0140]; Fig. 11 – see at least element 1102; wherein the print list generating unit 1102 transmits list information to the image processing apparatus 140 in response to request for the list (list request) from the image processing apparatus 140. Specifically, the print list generating unit 1102 searches for the management information DB 121 with the ID of the editor/proofreader 151 included in the list request, and thereby extracts the management information items in which the ID recorded as "editor/proofreader" is the same as the ID included in the list request. Also, the print list generating unit 1102 transmits the file names of the manuscript data recorded as "manuscript data" of the respective extracted management information items to the image processing apparatus 140 as the list information); and 
a first communicator configured to transmit (Para [0084]; Fig. 4 – see at least element 405; wherein The communication unit 405 communicates with the information terminal 130, the image processing apparatus 140 and the information terminals 150-170 through the network 180 {Interpretation: wherein the communication unit 405 corresponds to the claimed ‘first communicator’ included in the service provider (i.e. management server’)}), to the apparatus, the output data to which the identification information of the output data is appended (Para [0141]; wherein the print control unit 1103 generates the cover sheet with reference to the management information 900 in which the file name of the manuscript data is recorded. Also, the print control unit 1103 retrieves the manuscript data to incorporate the respective pages of it in the proofreading paper format 600. Further, the print control unit 1103 enters the management information in the management information display area 610 of the respective sheets with reference to the management information 900, and also enters the two-dimensional codes 630 and 631 and the pagination mark 640. Also, the print control unit 1103 outputs data of the generated cover sheet and the respective sheets to the image processing apparatus 140 as the manuscript data for proofreading).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hama to register a processing method in association with identification information of output data to be output by the apparatus; and a first communicator configured to transmit, to the apparatus, the output data to which the identification information of the output data is appended as taught by Kimura since doing so would have predictably and advantageously allows mixing with another book's or another step's proofread manuscript, sheet missing, etc. can be automatically detected by reading the two-dimensional codes in the scanning process of the manuscript; and presence/absence of the check mark indicating the proofreading finish is automatically determined in the scanning process of the manuscript and the bookmark is inserted (see at least Kimura, Para [0220-0224]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 1 is incorporated, Hama discloses wherein the service providing system (Fig. 1 – element 130; file server corresponds to the  claimed limitation of service providing system) performs the process on the input data by the processing method associated with the identification information of the output data appended to the input data (Para [0126]; Fig. 11A-11D; see at least element 204B and 2020; wherein FIGS. 11A to 11D are diagrams explaining an example of the case where a plurality of parameters, such as a user name and a division name, is embedded with a tag attached in a code that is attached to a template. FIG. 11A shows the way a user name, a division name, a section name, and an article name are embedded with a tag attached and with a linefeed within information 204-B that is obtained by decoding the code 203. The UI screen shown in FIG. 11B is the Code setting screen 1000 shown in FIG. 10B described previously. Here, in order to acquire the tag value "Suzuki" within the information 204-B that is obtained by decoding the code 203, in the input area 1011 corresponding to tag 1, "USER:" is input, and in order to acquire the tag value "Sales development division I", in the input area 1012 corresponding to tag 2, "DIVISION:" is input. Further, in order to acquire the tag value "Sales development section II", in the input area 1013 corresponding to tag 3, "SECTION:" is input and in order to acquire the tag value "NotePC", in the input area 1014 corresponding to tag 4, "ARTICLE:" is input. Then, in the delimiter setting box 1015, in order to indicate that these four parameters are delimited by a linefeed, "LINEFEED" is selected in the pull-down selection area 1016. In the selection area 1018 of the character code setting box 1017, as the character code of the character string included in the information 204-B that is obtained by decoding, "UTF-8" is selected), and the apparatus displays the processing method received from the service providing system (Para [0054 and 0055]; wherein the setting of a UI button (routine work button) in accordance the contents of the routine work on the routine work screen as a user interface screen that is displayed on the operation/display unit 111 of the MFP 110, which a user uses at the time of performing the routine work is, explained. FIG. 5 is a flowchart showing a flow of routine work button setting processing. In the following, in FIGS. 6A to 7F, explanation is given while appropriately referring to an example of the UI screen that is used at the time of routine work. At step 501, the control unit 111 displays a routine work screen on the operation/display unit 112. FIG. 6A is an example of the main screen of a routine work screen and first, such a main screen 600 is displayed on the operation/display unit 112. Buttons 601 and 602 within the main screen 600 are routine work buttons and are provided in accordance with the kinds of the individual routine work (i.e., template) and after the setting is completed, the name is updated to a name that is specified by a user (see FIG. 6E, to be described later). FIG. 6A shows a default state where individual routine work is not set and the two routine work buttons 601 and 602, i.e., a "Routine work 1" button and a "Routine work 2" button exist. Of course, the number of pieces of routine work that can be set is not limited to two and it may also be possible to set more routine work buttons. A Set button 603 is a button that is pressed down at the time of performing a setting of the routine work button).
However, Hama fails to explicitly disclose subsequently transmits, to the apparatus, the processing method used for performing the process on the input data.
Kimura, working in the same field of endeavor, recognizes this problem and teaches wherein the service provider (Fig. 4 – element 110 management server corresponds to the claimed ‘service provider) transmits, to the apparatus, the processing method used for performing the process on the input data (Para [0141]; wherein the print control unit 1103 generates the cover sheet with reference to the management information 900 in which the file name of the manuscript data is recorded. Also, the print control unit 1103 retrieves the manuscript data to incorporate the respective pages of it in the proofreading paper format 600. Further, the print control unit 1103 enters the management information in the management information display area 610 of the respective sheets with reference to the management information 900, and also enters the two-dimensional codes 630 and 631 and the pagination mark 640. Also, the print control unit 1103 outputs data of the generated cover sheet and the respective sheets to the image processing apparatus 140 as the manuscript data for proofreading).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hama to transmits, to the apparatus, the processing method used for performing the process on the input data as taught by Kimura since doing so would have predictably and advantageously allows mixing with another book's or another (see at least Kimura, Para [0220-0224]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 13, (drawn to a method) the proposed combination of Hama in view of Hama, explained in the rejection of system claim 1 renders obvious the steps of the method of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13.
With respect to claim 14, (drawn to an apparatus) the proposed combination of Hama in view of Hama, explained in the rejection of system claim 1 renders obvious the steps of the apparatus of claim 14, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 14.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0212298 A1 Hama et al. (hereinafter referred to as “Hama”) in view of US 2016/0124690A1 Kimura et al. (hereinafter referred to as “Kimura”) and further in view of US 2017/0013169 A1 Kim et al. (hereinafter referred to as “Kim”).
With respect to claim 4, which claim 1 is incorporated, Hama discloses wherein in the processing method storage, the processing method is registered in association with identification information of a user (Para [0111 and 0112]; Fig. 9 and Fig. 10A-10D; wherein At step 908, the control unit 111 determines whether the file name tag that is acquired at step 907 is included in the code character string that is acquired at step 901. In the case where the results of the determination indicate that the file name tag is included in the code character string, the processing proceeds to step 909. On the other hand, in the case where the file name tag is not included in the code character string, the processing proceeds to step 910. At step 909, the control unit 111 acquires the file name character string based on the file name tag. In the case of the present embodiment in which "FOLDER: Suzuki; FILENAME: A company delivery slip" is acquired as the code character string, the file name character string is "A company delivery slip" and the filename is "A company delivery slip), and 
upon receiving the input data from the apparatus (Para [0033]; whereon the scanner unit 114 generates image data by scanning a document that is set on a document table or an ADF. Hereinafter, image data of a document that is obtained by a scan is referred to as "scanned image data"), the service providing system (Fig. 1 – element 130; file server corresponds to the claimed limitation of service providing system) performs the process on the input data by the processing method associated with the identification information of the output data appended to the input data and the processing method associated with identification information of the user (Para [0160 – 0168]; Fig. 15C; wherein the file server 130 processing the scanned image based on the encoded data and user information).

Kimura, working in the same field of endeavor, recognizes this problem and teaches the service providing system transmits, to the apparatus, the output data to which the identification information of the user and the identification information of the output data are appended (Para [0141]; wherein the print control unit 1103 generates the cover sheet with reference to the management information 900 in which the file name of the manuscript data is recorded. Also, the print control unit 1103 retrieves the manuscript data to incorporate the respective pages of it in the proofreading paper format 600. Further, the print control unit 1103 enters the management information in the management information display area 610 of the respective sheets with reference to the management information 900, and also enters the two-dimensional codes 630 and 631 and the pagination mark 640. Also, the print control unit 1103 outputs data of the generated cover sheet and the respective sheets to the image processing apparatus 140 as the manuscript data for proofreading).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hama wherein the service providing system transmits, to the apparatus, the output data to which the identification information of the user and the identification information of the output data are appended as taught by Kimura since doing so would (see at least Kimura, Para [0220-0224]).  
However, neither Hama nor Kimura appears to explicitly disclose the apparatus transmits, to the service providing system, the identification information of the user for which authentication is successful.
Kim, working in the same field of endeavor, recognizes this problem and teaches the apparatus transmits (Fig. 2 – device 100), to the service providing system (Fig. 2 – element 400 and 200 corresponds to the claimed service providing system), the identification information of the user for which authentication is successful (Para [0069 and 0070]; Fig. 2 – step S204-207; wherein In operation 204, the device 100 may receive authentication information from the user through the user interface for performing user authentication. The device 100 may store the received authentication information in the second area. In operation 205, the device 100 may transmit the authentication information to the authentication server 400, and in operation 206, the authentication server 400 may perform user authentication by using the authentication information. For example, the authentication server 400 may store valid user information pre-registered to receive the cloud print service. The authentication server 400 may compare the received authentication information with the pre-registered user information to determine whether the received authentication information is valid).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hama in view of Kimura wherein the apparatus transmits, to the service providing system, the identification information of the user for which authentication is successful as taught by Kim since doing so would have predictably and advantageously allows to perform user authentication by using a user interface supporting a network connection, receive needed information from the user, and support the cloud print service while maintaining security (see at least Kim, Para [0176]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 4 is incorporated, Hama discloses wherein in the processing method storage, the processing method is registered in association with the identification information of the user (Para [0111 and 0112]; Fig. 9 and Fig. 10A-10D; wherein At step 908, the control unit 111 determines whether the file name tag that is acquired at step 907 is included in the code character string that is acquired at step 901. In the case where the results of the determination indicate that the file name tag is included in the code character string, the processing proceeds to step 909. On the other hand, in the case where the file name tag is not included in the code character string, the processing proceeds to step 910. At step 909, the control unit 111 acquires the file name character string based on the file name tag. In the case of the present embodiment in which "FOLDER: Suzuki; FILENAME: A company delivery slip" is acquired as the code character string, the file name character string is "A company delivery slip" and the filename is "A company delivery slip), 
the apparatus transmits, to the service providing system (Para [0111 and 0112]; Fig. 9 and Fig. 10A-10D; wherein At step 908, the control unit 111 determines whether the file name tag that is acquired at step 907 is included in the code character string that is acquired at step 901. In the case where the results of the determination indicate that the file name tag is included in the code character string, the processing proceeds to step 909. On the other hand, in the case where the file name tag is not included in the code character string, the processing proceeds to step 910. At step 909, the control unit 111 acquires the file name character string based on the file name tag. In the case of the present embodiment in which "FOLDER: Suzuki; FILENAME: A company delivery slip" is acquired as the code character string, the file name character string is "A company delivery slip" and the filename is "A company delivery slip), 
the input data accepted by the inputter (Para [0033]; whereon the scanner unit 114 generates image data by scanning a document that is set on a document table or an ADF. Hereinafter, image data of a document that is obtained by a scan is referred to as "scanned image data") and 
upon receiving the input data the service providing system performs (Fig. 1 – element 130; file server corresponds to the claimed limitation of service providing system) the process on the input data by the processing method associated with the identification information of the output data appended to the input data and the processing method associated with identification information of the user (Para [0160 – 0168]; Fig. 15C; wherein the file server 130 processing the scanned image based on the encoded data and user information).
However, neither Hama nor Kimura appears to explicitly disclose the identification information of the user for which the authentication is successful and upon receiving the identification information of the user performs the process on the input data.
Kim, working in the same field of endeavor, recognizes this problem and teaches the identification information of the user for which the authentication is successful (Para [0069 and 0070]; Fig. 2 – step S204-207; wherein In operation 204, the device 100 may receive authentication information from the user through the user interface for performing user authentication. The device 100 may store the received authentication information in the second area. In operation 205, the device 100 may transmit the authentication information to the authentication server 400, and in operation 206, the authentication server 400 may perform user authentication by using the authentication information. For example, the authentication server 400 may store valid user information pre-registered to receive the cloud print service. The authentication server 400 may compare the received authentication information with the pre-registered user information to determine whether the received authentication information is valid), and upon receiving the identification information of the user performs the process on the input data (Para [0074 and 0075]; Fig. 2 – see at least step S208 and S209; wherein In operation 208, the device 100 may add the authentication information to the print data. For example, the device 100 may add the valid authentication information to a header of the print data. In operation 209, the device 100 may transmit the authentication information-added print data to the cloud print server 200).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hama in view of Kimura wherein the identification information of the user for which the authentication is successful and upon receiving the identification information of the user performs the process on the input data as taught by Kim since doing so would have predictably and advantageously allows to perform user authentication by using a user interface supporting a network connection, receive needed information from the user, and support the cloud print service while maintaining security (see at least Kim, Para [0176]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 5 is incorporated, Hama discloses wherein the service providing system (Fig. 1 – element 130; file server corresponds to the claimed limitation of service providing system) to perform the process on the input data by the processing method that is associated with the identification information of the user appended to the output data (Para [0160 – 0168]; Fig. 15C; wherein the file server 130 processing the scanned image based on the encoded data).
However, neither Hama nor Kimura appears to explicitly disclose wherein the apparatus displays a screen configured to accept a selection of whether to cause the service providing system to perform the process on the input data by the processing method that is associated with the identification information of the user appended to the 
Kim, working in the same field of endeavor, recognizes this problem and teaches wherein the apparatus displays a screen (Para [0067]; Fig. 2 – step S203; wherein In operation 202, the device 100 may transmit the print data generated in the first area to the second area. When the print data is acquired in the second area, the device 100 may provide a user interface for performing user authentication in operation 203. The user interface supports a network connection and may acquire and display information transmitted and received by the device 100) configured to accept a selection of whether to cause the service providing system to perform the process on the input data by the processing method that is associated with the identification information of the user appended to the output data or the processing method that is associated with the identification information of the user for which the authentication is successful (Para [0071-0073]; wherein In operation 207, the authentication server 400 may transmit a user authentication performance result to the device 100. The device 100 may provide the user authentication performance result to the user by displaying the user authentication performance result on the user interface. In addition, the device 100 may receive destination information or image forming apparatus information from the user through the user interface. The destination information indicates an account in which the cloud print server 200 stores the print data and may be device identification information corresponding to each account. For example, the device identification information may be a telephone number of a cellular phone or the like corresponding to each account. The image forming apparatus information may indicate an image forming apparatus by which the print data is to be printed when the cloud print server 200 directly prints the print data. The device 100 may receive a list of available destination information or a list of image forming apparatus information from the cloud print server 200 and display the received list through the user interface and may receive at least one piece of the destination information or the image forming apparatus information selected by the user from the displayed list {Note that the claim requires one of/or}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hama in view of Kimura to displays a screen configured to accept a selection the processing method that is associated with the identification information of the user for which the authentication is successful as taught by Kim since doing so would have predictably and advantageously allows to perform user authentication by using a user interface supporting a network connection, receive needed information from the user, and support the cloud print service while maintaining security (see at least Kim, Para [0176]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 2, 3, 7, 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2, 3, 7, 8 and 10-12 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] displays the list of the output data acquired from the service providing system, and 
reports, to the service providing system, a selection of the output data accepted at the list, and outputs the output data received from the service providing system, and 
wherein upon accepting, by the apparatus, a selection of a second application for accepting the input of the input data based on the output data output by the outputter, 
the apparatus accepts the input of the input data together with the identification information of the output data and transmits the input data to the service providing system, and 
the service providing system performs the process on the input data by the processing method associated with the identification information of the output data appended to the input data.”
In regard to claims 3 and 10-12, claims 3 and 10-12 depends on objected claim 2. Therefore, by the virtue of their dependency, claims 3 and 10-12 are also indicated as objected subject matter. 
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] the service providing system transmits, to the apparatus, the processing method associated with the identification information of the user transmitted from the apparatus, 

transmits, to the service providing system, a selection result of the processing method for which a selection is accepted and the input data accepted by the inputter, and 
the service providing system performs the process on the input data by the processing method associated with the identification information of the output data appended to the input data and the processing method identified by the selection result of selecting the processing method.”
In regard to claim 8, when considering claim 8 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] the processing method and a post-process message of the output data are registered in association with the identification information of the output data, 
upon receiving the input data from the apparatus, the service providing system 
performs the process on the input data by the processing method associated with the identification information of the output data appended to the input data, and 
transmits, to the apparatus, the post-process message associated with the identification information of the output data, and 
the apparatus displays the post-process message received from the service providing system.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (2014/0333963) teaches a service providing system includes an operation terminal that includes a service information acquiring unit of acquiring service information indicative of at least one service and information of an apparatus to be used related to an electronic apparatus used for the at least one service, a receiving unit that receives a selection of one service, an apparatus information acquiring unit that acquires apparatus information determining at least one electronic apparatus, an apparatus information sending unit that sends the apparatus information through a previously defined interface; and an information processing apparatus that includes a service information sending unit that sends the service information and the information of the apparatus, and a service providing unit that provides the one service by controlling the at least one electronic apparatus by a cooperation method corresponding to the one service determined by the apparatus information sent from the operation terminal through the previously defined interface.
Terao (2011/0090534) teaches an image processing apparatus includes a storage destination setting unit configured to set a storage destination for storing image data acquired by reading an image of a document by using a reading unit, an input unit configured to input first image data, which is acquired by reading an image of the document by using the reading unit, and second image data, which is acquired by reading an image of a document including a description of a processing instruction by using the reading unit, a determination unit configured to acquire processing instruction information by analyzing the second image data and to determine whether a description included in a processing target field of 
Yoshihashi (2018/0349078) teaches an information processing system includes one or more information processing apparatuses, a memory, and circuitry. The memory stores application information associating flow information with application configuration information for an application performs, when executed, a series of processes using electronic data. The circuitry receives, from an electronic apparatus connected to the information processing system, a first request including an application identification information identifying the application, transmits an application usage screen to the apparatus, receive a second request including a flow identification information corresponding to the application usage screen in response to execution of the series of processes with the application usage screen displayed with the apparatus, acquires, from the memory, the flow information identified by the flow identification information 
Hayashi et al. (2020/0097162) teaches an information processing system including an information processing apparatus and a service providing system mutually communicating through a network, wherein the information processing apparatus includes a display process unit to cause a screen of a display device to display a process flow that defines an execution order of processes executed by the service providing system, and a setup reception unit to receive a setup, in which predetermined processes related to first and second external services are associated, and the display process unit displays the processes to be executed in the execution order, and an issue that the setup reception unit has received the predetermined processes related to the first and second external services in association with each other, the service providing system includes a process flow execution unit to execute the processes included in the process flow transmitted from the information processing apparatus in the defined execution order. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672